85304: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30960: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85304


Short Caption:HARRIS VS. DIST. CT. (FIGUEROA)Court:Supreme Court


Related Case(s):81746, 81746-COA, 84980, 84980-COA, 85333


Lower Court Case(s):Clark Co. - Eighth Judicial District - D606828Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerRonald David Harris
					In Proper Person
				


Real Party in InterestJennifer Figueroa
					In Proper Person
				


RespondentLinda Marie Bell


RespondentMathew Harter


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


09/09/2022Filing FeeFiling Fee due for Petition. (SC)


09/09/2022Petition/WritFiled Proper Person Petition for Writ.  Notice of Writ of Mandamus Petition. (SC)22-28330




09/09/2022MotionFiled Proper Person Emergency Motion Under NRAP 27(e) Action by May 31, 2022 or As Soon As Possible. (SC)22-28332




09/09/2022MotionFiled Proper Person Motion.  Application to Proceed In Forma Pauperis. (SC)22-28333




09/09/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days.22-28335




09/19/2022Order/ProceduralFiled Order Waiving Filing Fee.  (SC)22-29307




09/30/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  RP/JH/LS  (SC)22-30960




10/25/2022RemittiturIssued Notice in Lieu of Remittitur. (SC).22-33547




10/25/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View